This action is in reply to the Amendments filed on 08/05/2021.
Claims 1-4, 6-21 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 08/05/2021, has been entered. Claims 1, 3, 4, and 19-21 have been amended. 

Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections from the Office Action dated 05/06/2021 have been withdrawn pursuant Applicant’s amendments, however a new rejection has been added.

Rejections under 35 U.S.C. §103
        The 35 U.S.C. §103 rejections have been withdrawn pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 08/05/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a first processor and a first memory device coupled to the processor.” It is unclear to one of ordinary skill in the art whether ‘the processor’ is referring to the first processor or a different processor. Is ‘the processor’ is referring to the first processor? Is ‘the processor’ is referring to the later recited second processor? Is ‘the processor’ is referring to a newly introduced processor? For the purpose of this examination, Examiner interprets “the processor” as “the first processor.”
Claim 19 further recites “wherein the instructions that cause the processor to automatically select the preferred source location for each retail item in the first order includes instructions that, when executed, cause the processor.” It is unclear to one of ordinary skill in the art whether ‘the processor’ is referring to the first processor or a different processor. Is ‘the 
Claims 20-21 inherit the deficiency noted in claim 19, and are therefore rejected to on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
                -receiving, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery; 
-parsing, using the central order management system, the data related to the order into a form necessary for storage in an order database; 

-automatically selecting for each retail item in the order, using the central order management system, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, a first retail store located adjacent the fulfillment center, and a second retail store located remote from both the fulfillment center and the first retail store, wherein automatically selecting the preferred source location for each retail item in the first order comprises: 
-retrieving, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item; 
-retrieving, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail location, and the second retail location from one or more inventory databases associated with the central order management system; 
-determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature; 
-selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center; 
-selecting, using the central order management system, the preferred source location to be the second retail location in response to determining that it is undesirable or unsafe to transport the retail item between different source locations; 
-selecting, using the central order management system, the preferred source location to be the first retail store in response to determining that the retail item is not available at the fulfillment center, it is desirable and safe to transport the retail item between different source locations, and the retail item is available at the first retail store; and 
-selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is both not available at the fulfillment center and not available at the first retail store; 
-preparing a first portion of the order at the fulfillment center, the first portion of the order including the retail items for which the fulfillment center is selected as the preferred source location; 
-preparing a second portion of the order at the first retail store, the second portion of the order including the retail items for which the first retail store is selected as the preferred source location; 
-preparing a third portion of the order at the second retail store, the third portion of the order including the retail items for which the second retail store is selected as the preferred source location; 
-combining the first and second portions of the order and loading the combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store; and 
-assembling the order comprising the first portion, the second portion, and the third portion at the second retail store, wherein for at least one retail item in the order, the retail item is available at two or more of the fulfillment center, the first retail store, and the second retail store

The above limitations recite the concept of fulfilling an order with items that are available at different locations. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)



The limitations of preparing a first portion of the order at the fulfillment center, the first portion of the order including the retail items for which the fulfillment center is selected as the preferred source location; preparing a second portion of the order at the first retail store, the second portion of the order including the retail items for which the first retail store is selected as the preferred source location; preparing a third portion of the order at the second retail store, the third portion of the order including the retail items for which the second retail store is selected as the preferred source location; combining the first and second portions of the order and loading the combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store; and assembling the order comprising the first portion, the second portion, and the third portion at the second retail store, wherein for at least one retail item in the order, the retail item is available at two or more of the fulfillment center, the first retail store, and the second retail store, are processes that, under their broadest reasonable interpretation, cover a commercial interaction.  For example, “preparing,” “combining,” and “assembling” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitations of receiving, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery; parsing, using the central order management system, the data related to the order into a form necessary for storage in an order database; automatically selecting for each retail item in the order, using the a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, a first retail store located adjacent the fulfillment center, and a second retail store located remote from both the fulfillment center and the first retail store, wherein automatically selecting the preferred source location for each retail item in the first order comprises: retrieving, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item; retrieving, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail location, and the second retail location from one or more inventory databases associated with the central order management system; determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature; selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center; selecting, using the central order management system, the preferred source location to be the second retail location in response to determining that it is undesirable or unsafe to transport the retail item between different source locations; selecting, using the central order management system, the preferred source location to be the first retail store in response to determining that the retail item is not available at the fulfillment center, it is desirable and safe to transport the retail item between different source locations, and the retail item is available at the first retail store; and selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is both not available at the fulfillment center and not available at the first retail store, are processes that, under their broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that receiving is done using a central order management system, selecting is done automatically and using a central order management system, retrieving is done from one or more item databases associated with the central order management system using the central order management system, retrieving is done from one or more inventory databases associated with the central order management system using the central order management system, and determining and selecting are done using the central order management system, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “using a central order management system,” “storage in an order database,” “automatically,” “from one or more item databases associated with the central order management system,” and “from one or more inventory databases associated with the central order management system” language, “receiving,” “parsing,” “selecting,” “retrieving,” and “determining” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:

-receiving, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery; 
-parsing, using the central order management system, the data related to the order into a form necessary for storage in an order database; 
-storing, using the central order management system, the parsed data in the order database; 
-automatically selecting for each retail item in the order, using the central order management system, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, a first retail store located adjacent the fulfillment center, and a second retail store located remote from both the fulfillment center and the first retail store, wherein automatically selecting the preferred source location for each retail item in the first order comprises: 
-retrieving, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item; 
-retrieving, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail location, and the second retail location from one or more inventory databases associated with the central order management system; 
-determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature; 
-selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center; 
-selecting, using the central order management system, the preferred source location to be the second retail location in response to determining that it is undesirable or unsafe to transport the retail item between different source locations; 
-selecting, using the central order management system, the preferred source location to be the first retail store in response to determining that the retail item is not available at the fulfillment center, it is desirable and safe to transport the retail item between different source locations, and the retail item is available at the first retail store; and 
using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is both not available at the fulfillment center and not available at the first retail store; 
-preparing a first portion of the order at the fulfillment center, the first portion of the order including the retail items for which the fulfillment center is selected as the preferred source location; 
-preparing a second portion of the order at the first retail store, the second portion of the order including the retail items for which the first retail store is selected as the preferred source location; 
-preparing a third portion of the order at the second retail store, the third portion of the order including the retail items for which the second retail store is selected as the preferred source location; 
-combining the first and second portions of the order and loading the combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store; and 
-assembling the order comprising the first portion, the second portion, and the third portion at the second retail store, wherein for at least one retail item in the order, the retail item is available at two or more of the fulfillment center, the first retail store, and the second retail store


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by Applicant’s specification – “central order management system 102 and/or order processing servers 104 generally include at least one processor, non-transitory computer readable memory…The processor may comprise any microprocessor, central processing unit ("CPU"), or other computer processors known in the art, and the communications interface may comprise any type of computer interface device known or used in the art with electronics and computer systems.” Specifically, the additional elements of a central order management system, parsing, using the central order management system, the data related to the order into a form necessary for storage in an order, storing, using the central order management system, the parsed data in the order database, automatically 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.


Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).

In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Claim 3 is a method reciting similar functions as claim 1.  Examiner notes that Claim 3 similarly recites the additional elements of a central order management system, parsing, using the central order management system, the data related to the order into a form necessary for storage in an order, storing, using the central order management system, the parsed data in the order database, automatically selecting, automatically generating, and one or more order processing servers, however, claim 3 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 19 is a system reciting similar functions as claim 1. Examiner notes that Claim 19 similarly recites the additional elements of a central order management system, a first processor and a first memory device coupled to the processor, the first memory device comprising instructions executable by the first processor, parsing, using the central order management system, the data related to the order into a form necessary for storage in an order, storing, using the central order management system, the parsed data in the order database, automatically selecting, one or more item databases associated with the central order management system, one or more inventory databases associated with the central order management system, one or more order processing servers comprising a second processor and a second memory device coupled to the second processor, the second memory device comprising instructions executable by the processor, and automatically generate, however, claim 19 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.


Therefore, claims 3 and 19 do not provide an inventive concept and do not qualify as eligible subject matter. 
Dependent claims 2, 4, 6-18 and 21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2, 4, 6-18 and 21 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 2, 4, 8-9, 12, 14-15, and 18 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 6, 7, 10, 11, 13, 16, 17, 20 and 21 recite the additional elements of the central order management system, a database, one or more processing servers, one or more computing devices, one or more pieces of automation equipment, executable instructions, a processor, outputting the one or more control signals to the automation equipment, one or more processing servers, the second processor, the first processor, automatically sending, a first order processing server, a second order processing server, and a third processing server, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2, 4, 6-18 and 21 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2, 4, 6-18 and 21 are “directed to” an abstract idea. Similar to the discussion above with respect to independent claims 1, 3 and 19, dependent claims 2, 4, 6-18 and 21, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use 

Allowable Subject Matter
In the present application, claims 1-4, 6-21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 and 35 U.S.C. §112(b) set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding the 35 U.S.C. §103 rejection, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-2 are allowable as follows:
The most relevant prior art made of record includes Mattingly et al. (US 2018/0060943 A1), newly cited Whitney et al. (US 2020/0320470 A1), Knapp et al. (US 2015/0269521 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly teaches receiving, using a central order management system, data related to an order of a plurality of retail items for pick-up or delivery (Mattingly, see at least: [0169] and [0171); automatically selecting for each retail item in the order, using the central order management system, a preferred source location from which to 
Whitney teaches parsing, using the central order management system, the data related to the order into a form necessary for storage in an order (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in the order database (Whitney, see at least: [0076] and [0083]).
Knapp teaches determining, using the central order management system, whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature (Knapp, see at least: [0102] and [0062]); and selecting, using the central order management system, the preferred source location to be the second retail location in response to determining that it is undesirable or unsafe to transport the retail item between different source locations (Knapp, see at least: [0134] and [0062]).
Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], 

Mattingly, Whitney, Knapp, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 3-4 and 6-18 are allowable as follows:
 Herman et al. (US 2020/0217683 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly taches receiving, using a central order management system, data related to a first order of a plurality of retail items for pick-up or delivery (Mattingly, see at least: [0169] and [0171]); automatically selecting, for each retail item in the first order, using the central order management system, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: a fulfillment center, the first retail store which is located adjacent the fulfillment center, and the second retail store which is located remote from both the fulfillment center and the first retail store (Mattingly, see at least: [0175], [0171], and [0177]), wherein automatically selecting the preferred source location for each retail item in the first order comprises: selecting, using the central order management system, the preferred source location to be the fulfillment center in response to determining that the retail item is available at the fulfillment center (Mattingly, see at least: [0173]); and selecting, using the central order management system, the preferred source location to be the second retail store in response to determining that the retail item is not available at the fulfillment center (Mattingly, see at least: [0173] and [0177]); automatically generating, using one or more order processing servers, one or more tasks associated with preparing a first portion of the first order including the retail items for which the fulfillment center is selected as the preferred source location (Mattingly, see at least: [0179] and [0183]); automatically generating, using the one or more order processing servers, one or more tasks associated with preparing a second portion of the first order including the retail items for which the first retail store is selected as the preferred source location (Mattingly, see at least: [0179] and [0183]); automatically generating, using the one or more order processing servers, 
Whitney teaches parsing, using the central order management system, the data related to the first order into a form necessary for storage in an order database (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in an order database (Whitney, see at least: [0076] and [0083]).
Herman teaches determining, using the central order management system, an amount of time remaining until the delivery time or pick-up time associated with the first order (Herman, see at least: [0045]); determining, using the central order management system, a predetermined threshold based, at least in part, on the amount of time needed to prepare and deliver the retail item from the fulfillment center and the first retail store to the second retail store (Herman, see at least: [0045]); and selecting the preferred source location comprising selecting the preferred source location to be the second retail store in response to determining that the amount of time remaining is less than a predetermined threshold (Herman, see at least: [0036] and [0045]).
Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], 

Mattingly, Whitney, Herman, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 19-21 are allowable as follows:
The most relevant prior art made of record includes Mattingly et al. (US 2018/0060943 A1), newly cited Whitney et al. (US 2020/0320470 A1), Knapp et al. (US 2015/0269521 A1), and Natarajan et al. (US 2017/0132393 A1). Mattingly teaches a fulfillment center (Mattingly, see at least: [0175]); a first retail store located adjacent the fulfillment center (Mattingly, see at least: [0171]); a second retail store located remote from both the fulfillment center and the first retail store (Mattingly, see at least: [0177]); a central order management system comprising a first processor and a first memory device coupled to the processor, the first memory device comprising instructions executable by the first processor that, when executed(Mattingly, see at least: [0171] and [0172]), cause the first processor of the central order management system to: receive data related to an order of a plurality of retail items for pick-up or delivery (Mattingly, see at least: [0169] and [0171]); and automatically select, for each retail item in the order, a preferred source location from which to source the retail item, the preferred source location being selected from the group consisting of: the fulfillment center, the first retail store, and the second retail store (Mattingly, see at least: [0175], [0171], and [0177], wherein the instructions that cause the processor to automatically select the preferred source location for each retail item in the first order includes instructions that, when executed, cause the processor to: retrieve, using the central order management system, item-related data for the retail item from one or more item databases associated with the central order management system, wherein the item-related data comprises at least one of item size, item weight, or item temperature for the retail item (Mattingly, see at least: [0173] and [0178]); retrieve, using the central order management system, item inventory availability for the retail item at the fulfillment center, the first retail location, and the second retail location from one or more inventory databases associated with the central order 
Whitney teaches parsing, using the central order management system, the data related to the order into a form necessary for storage in an order database (Whitney, see at least: [0076] and [0083]); and storing, using the central order management system, the parsed data in the order database(Whitney, see at least: [0076] and [0083]).
Knapp teaches determining whether the retail item is undesirable or unsafe to transport between source locations based, at least in part, on at least one of item size, item weight, or item temperature (Knapp, see at least: [0102] and [0062]); and selecting the preferred source location to be the second retail location in response to determining that it is undesirable or unsafe to transport the retail item between different source locations (Knapp, see at least: [0134] and [0062]). 
Natarajan teaches loading a combined first and second portions of the order onto a transportation vehicle for transportation to the second retail store (Natarajan, see at least: [0059], [0060], and [0019]); and automatically generating one or more tasks associated with assembling the order comprising the first portion, the second portion, and the third portion at the second retail store (Natarajan, see at least: [0059] and [0072]).

Mattingly, Whitney, Knapp, and Natarajan however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Cited NPL reference U (cited 11/03/2021 in PTO-892) teaches an order fulfillment technology and proprietary transportation routing system that helps achieve accuracy and efficiency in picking, packing and delivering grocery orders, but does not teach or suggest alone or in combination the claimed invention.

Cited NPL reference V (cited 11/03/2021 in PTO-892) teaches stores turning store locations into “nodes” in a broader distribution network including storage warehouses and specific centers for online orders, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Response to Arguments
Rejections under 35 U.S.C. §101
Applicant argues that the amended claims do not recite a judicial exception as the claims do not fall within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas in that they are not directed to (1) interpersonal and intrapersonal activities such as managing relationships or transactions between people, social activities, and human behavior, (2) satisfying or avoiding a legal obligation, (3) advertising, marketing and sales activities or behaviors, or (4) managing human mental activity. Applicant states that claims 1, 3, and 19, as amended, are directed to methods and systems for using an central order management system to receive data related to an order, parse the data, and automatically select a preferred source 
Examiner respectfully disagrees. The 2019 PEG lists commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations under ‘Certain Methods of Organizing Human Activity.’ The amended claim limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas in that they recite commercial interactions such as marketing or sales activities as well as business relations, under which receive data related to an order and selecting a preferred source location for each retail item in the order based on certain factors would fall. Parsing the data and the selecting being automatically are considered under Step 2A Prong Two as they are additional elements. Even when these additional elements are considered, they merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.
Additionally, retrieving item-related data for retail items, retrieving item inventory availability for retail items, transporting portions of the order to the a pick-up location in a 

Applicant further argues that the Final Office Action has oversimplified the claimed invention and discounted several limitations as the amended claims do not simply claim building blocks of human ingenuity but rather “integrate the building blocks into something more” as the claims require preparing different portions of an order of retail items at different locations, combining the different portions, and assembling the order of retail items. As the alteration of the operation of a physical process cannot be performed in the human mind, Applicant respectfully requests withdrawal of this rejection to claims 1, 3, and 19 (Remarks, page 16).


Applicant further argues that, unlike existing methods and systems, the amended claims specific improvements over prior systems, including, but not limited to providing a more efficient central order management system that does not limit customers to a limited list of items available for purchase for pick-up and delivery orders (Remarks, page 16).
Examiner respectfully disagrees. Not limiting customers to a limited list of items available for purchase for pick-up and delivery orders is not an improvement to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a) as well as the 2019 PEG, but rather, is a business problem.

Applicant further argues that claims 1, 3, and 19 are not similar to any concepts that courts have previously identified as an abstract idea as they are not fundamental economic 
Examiner respectfully disagrees. The amended claim limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas in that they recite commercial interactions such as marketing or sales activities as well as business relations. As stated in the 2019 PEG, the “Certain Methods of Organizing Human Activity” groupings of abstract ideas incudes commercial or legal interactions such agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations, and does not only include the concept of risk hedging in Bilski. Examiner has not stated that the limitations are fundamental economic practices, "[a]n idea of itself', or concepts of computing an alarm limit in a catalytic conversion process. Accordingly, the amended claims are directed to an abstract idea, they do not merely involve an abstract concept.

Applicant further argues that as explained in Enfish, merely involving a "general-purpose computer [does not] doom[] the claims" and the court found it significant that "[t]he claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts." Similarly, the disclosed 
Examiner respectfully disagrees. Although involving a "general-purpose computer [does not] doom[] the claims," merely including a general-purpose computer does not make the claims eligible. In Enfish the storing of tabular data is specifically directed to a self-referential table. Thus, the claims were “directed to a specific improvement to the way computers operate,” rather than utilizing a computer as a means for implementing an abstract idea. Id at 1336. In the case of the present application, the claims are not directed toward any such technological improvement, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim is integrated into a practical application. Additionally, "facilitate[ing] efficient preparation of pick-up and/or delivery orders from a retailer while offering the customer a wide variety of retail items to choose from when placing the order" and providing a more efficient and automized central order management system that allows items in a single order to be sourced from a fulfillment center and two retail stores, solving the problem of allowing "customers to select long tail items unique 

Applicant further argues that unlike prior systems, the central order management system does not limit customers to a limited set of common items among locations, but rather processes and facilitates orders efficiently for pick-up and delivery while still providing the full selection of unique items that customers have access to at their local store and like the claims in Rapid Litig. Mgmt. v. CellzDirect, Inc., No. 2015-1570 (Fed. Cir. July 5, 2016), the present claims recite a "new and improved technique, for producing a tangible and useful result," as described above, and therefore are "outside those categories of inventions that are 'directed to' patent-ineligible concepts" (Remarks, page 17).
Examiner respectfully disagrees. In Rapid Litig. Mgmt. v. CellzDirect, Inc. the claims were found eligible as they were not merely an observation or detection of the ability of hepatocytes to survive multiple freeze-thaw cycles, rather, the claims recite a “method of producing a desired preparation of multi-cryopreserved hepatocytes” which is a "new and improved technique, for producing a tangible and useful result." The claims in Rapid Litig. Mgmt. v. CellzDirect, Inc. were not found eligible for just any "new and improved technique, for producing a tangible and useful result" as Applicant appears to purport, but rather an improved method that has the tangible and useful result of producing a desired preparation of multi-cryopreserved hepatocytes. The amended claims do not provide any such a tangible and useful result, rather the amended claims merely perform the present abstract idea using generic 

Applicant further argues that the amended claims integrate any judicial exception into a practical application as, similar to Example 37, the claims require automatically selecting a preferred source location for each retail item among a fulfillment center, a first retail location, and a second retail location based on either (1) item-related data and item inventory availability [in amended claims 1 and 19] or (2) the amount of time remaining until the delivery or pick-up time associated with the first order [in amended claim 3]. This provides a specific improvement over prior systems, resulting in an more efficient central order management system that does not limit customers to a limited list of items available for purchase for pick-up and delivery orders. While past central order management systems were limited to a list of items common to two or more retail locations, the amended claims allow a central order management system to process and facilitate orders more efficiently for pick-up and delivery while still providing the full selection of unique items that customers have access to at their local store (Remarks, pages 17-19).
Examiner respectfully disagrees. Example 37 is integrated into a practical application as the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an 

Applicant further argues that the amended claims are integrated into a practical application as the amended claims provide an “improvement in the functioning of a computer, or an improvement to other technology or technical field” as it is the central order management system itself that is being improved, much like the improved user interface of Example 37, and the technical problem being solved is providing a customer access to a wider variety of items for pick-up or delivery through a central order management system (as opposed to having to go into their local store) and enabling the user to order unique items for their local store through the central order management system that they could not have ordered otherwise (Remarks, page 19).
known in the art, and the communications interface may comprise any type of computer interface device known or used in the art with electronics and computer systems.” Merely utilizing the generic computer elements of the central order management system in a way in which they are generally utilized does not actually improve upon the computer elements, rather it merely applies the abstract idea to generic computer components. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Again, providing a customer access to a wider variety of items for pick-up or delivery through a central order management system (as opposed to having to go into their local store) and enabling the user to order unique items for their local store through the central order management system that they could not have ordered otherwise are not technical problems, they are business problems.

Applicant further argues that the central order management system is not merely invoked as a tool to perform the abstract idea as the central order management is critical and integral to the methods and systems of the amended claims. For example, the central order management 
Examiner respectfully disagrees. Initially, Examiner points out that there is no technical detail recited as to how the data is actually parsed; parsing is merely dividing information into parts and identifying said part in relation to each other, humans parse data while reading in order to comprehend sentences. Additionally, the test is not whether all the features can be done by a human. The parsing of data related to the order and storing that data in databases, retrieving item-related data and inventory availability from databases, and automatically selecting preferred source locations are analyzed as additional elements, but fail to integrate the abstract idea into a practical application as they are merely invoked as a tool to perform the abstract idea. Furthermore, as detailed in the argument above, the claims do not improve the central order management system itself.

Applicant further argues that the amended claims integrate the judicial exception into a practical application as the amended claims meet the criteria of "[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception" as the central order management system is a central and integral part of the amended claims, is used in a particular technological way, and he central order management system itself is improved (Remarks, pages 19-20).


Applicant further argues that examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application (Remarks, page 20).
	Examiner has given weight to all additional elements, but, as detailed above, such additional elements are merely invoked as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. 

Applicant further argues that the amended claims do not preempt applications of the alleged abstract idea (Remarks, pages 20-21).
Examiner respectfully disagrees. Preemption is not the test for eligibility. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 

Applicant further argues that the amended claims involve an inventive concept and therefore also recite patent eligible subject matter under 35 U.S.C. §101 as MPEP § 2106.07(b) states it is important to consider "whether the additional elements in combination (as well as individually) amount to an inventive concept, e.g., because they are more than the non-conventional and non-generic arrangement of known, conventional elements" (Remarks, page 21).
Examiner respectfully disagrees. Initially, 35 U.S.C. §101 and 35 U.S.C. §103 have different tests for eligibility. Additionally, MPEP § 2106.07(b) states “If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B whether the additional elements in combination (as well as individually) amount to an inventive concept, e.g., because they are more than the non-conventional and non-generic arrangement of known, conventional elements.” In the case of the amended claims, the additional elements are not “more than the non-conventional and non-generic arrangement of known, conventional elements," rather the amended claims merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment. Additionally, the amended claims specifying that the abstract idea is being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Applicant further argues that the dependent claims are patent eligible as they depend on patentable independent claims 1, 3, or 19 (Remarks, page 21).
Examiner respectfully disagrees. Independent claims 1, 3, or 19 are not patent eligible as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Gilman et al. (US 2018/0253682 A1) teaches fulfillment of an order containing items from a retail component and temperature sensitive items from a pharmacy component.
-Streebin et al. (US 2018/0240066 A1) teaches aggregate shipping of a plurality of objects from different retail locations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625